Citation Nr: 9932025	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

Entitlement to service connection for Raynaud's disease.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Klinefelter's 
syndrome.

Entitlement to service connection for tinnitus.

Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the left 5th toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1966 to March 1971 
and from February 1972 to September 1987.

A July 1988 RO rating decision denied service connection for 
a back disorder, Klinefelter's syndrome, and bronchitis.  The 
veteran was notified of these determinations in August 1988 
and he did not appeal.

In 1996, the veteran submitted an application to reopen the 
claims for service connection for a back disorder, 
Klinefelter's syndrome, and bronchitis; and submitted claims 
for service connection for Raynaud's disease, tinnitus, and a 
left knee disorder, and for increased (compensable) ratings 
for left ear hearing loss and residuals of fracture of the 
left 5th toe.  A June 1996 RO rating decision denied the 
requested benefits and the veteran appealed these 
determinations.  

At a hearing in November 1997 the veteran withdrew his appeal 
with regard to the issues of whether there was new and 
material evidence to reopen a claim for service connection 
for bronchitis, entitlement to service connection for a left 
knee disorder, and entitlement to an increased (compensable) 
evaluation for left ear hearing loss.  Hence, the issues for 
appellate consideration are listed on the first page of this 
decision.


FINDINGS OF FACT

1.  By an unappealed July 1988 RO rating decision, service 
connection for a back disorder was denied.

2.  Evidence received subsequent to the July 1988 RO rating 
decision, denying service connection for a back disorder, is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has submitted evidence showing a plausible 
basis for the claim for service connection for a back 
condition.

4.  The veteran has not submitted competent (medical) 
evidence showing that he currently has Raynaud's disease.

5.  By an unappealed July 1988 RO rating decision, service 
connection for Klinefelter's syndrome was denied.

6.  Evidence received subsequent to the July 1988 RO rating 
decision, denying service connection for Klinefelter's 
syndrome, is not new or of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for this condition.

7.  Tinnitus is causally related to the service-connected 
left ear sensorineural hearing loss.

8.  The residuals of fracture of the left 5th toe are 
asymptomatic.


CONCLUSIONS OF LAW

1.  The unappealed July 1988 RO rating decision, denying 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991) (previously 4005); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for Raynaud's disease is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The unappealed July 1988 RO rating decision, denying 
service connection for Klinefelter's syndrome, is final.  
38 U.S.C.A. § 7105 (West 1991) (previously 4005); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

6.  New and material evidence has not been received to reopen 
the claim for service connection for Klinefelter's syndrome.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

7.  Tinnitus is proximately due to or the result of the 
service-connected left ear hearing loss.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).

8.  The criteria for a compensable evaluation for residuals 
of fracture of the left 5th toe are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 
4.71a, Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for a Back Disorder 
and Klinefelter's Syndrome

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Since the veteran did not submit a timely substantive appeal 
to the July 1988 RO rating decision, denying service 
connection for a back disorder and Klinefelter's syndrome, it 
is final with the exception that he may later reopen the 
claims if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105 (previously 4005) (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103.  The question now 
presented is whether new and material evidence has been 
submitted since the July 1988 RO rating to permit reopening 
of these claims.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
For evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether the veteran had the claimed disabilities in 
service, has them now, and whether they were incurred in 
service).  For evidence to be new and material it must be of 
such significance that, alone or with the other evidence of 
record, it must be considered in order to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the July 1988 RO rating 
decision, denying service connection for a back disorder and 
Klinefelter's syndrome, consisted of service medical records 
that showed the veteran was seen for low back problems and 
that he had Klinefelter's syndrome; statements from the 
veteran to the effect that he had low back pain and 
Klinefelter's syndrome that had their onset in service, and 
reports of VA medical examinations in 1987 and 1988 that 
showed the presence of Klinefelter's syndrome, but that did 
not show the presence of a back disorder.  The July 1988 RO 
rating decision denied service connection for a back disorder 
because it was not found on VA medical examination and denied 
service connection for Klinefelter's syndrome because it was 
a congenital or developmental disorder.

Since the July 1988 RO rating decisions, denying service 
connection for a back disorder and Klinefelter's syndrome, 
various evidence has been submitted, including duplicate 
copies of VA and service medical records that are not new as 
this evidence was previously of record in July 1988.  
Statements and testimony have been received from the veteran 
to the effect that he has a low back disorder and 
Klinefelter's syndrome that began in service, and this 
evidence is not new because it is repetitive of his prior 
assertions.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  VA 
medical reports of the veteran's treatment and evaluations in 
the 1990's were received that show the continued presence of 
Klinefelter's syndrome, this evidence is not new because it 
is redundant of evidence of record in July 1988.  Private 
medical reports were also received of the veteran's treatment 
and evaluations in the 1990's that now show the presence of a 
chronic low back disability.  This evidence is of such 
significance with regard to the claim for service connection 
for a back disorder that it must be considered to decide the 
merits of this claim.  Hence, there is new and material 
evidence to reopen the claim for service connection for a 
back disorder.  Hodge, 155 F. 3d 1356.

The overall evidence shows that the veteran received 
treatment for low back problems on various occasions in 
service and that he currently has a chronic low back 
disability.  The evidence indicates a reasonable possibility 
that the veteran's current low back disability is related to 
the low back condition found in service and raises a 
plausible basis for the claim for service connection for a 
low back disorder.  Hence, the Board finds that the claim for 
service connection for a back disorder is well grounded.  
38 U.S.C.A. § 5107(a).  

There is no new evidence, however, to reopen the claim for 
service connection for Klinefelter's syndrome.  The Board's 
determination that the evidence is not new terminates the 
requirement for further analysis.  The Court has held that 
once it has been determined that the evidence is not new, the 
inquiry ends and the claim for entitlement to service for 
Klinefelter's syndrome is not reopened.  See Vargas-Gonzalez 
v. West,  12 Vet.App 321 (1999).  As no new evidence has been 
submitted, there is no basis to reopen the claim for service 
connection for Klinefelter's syndrome, and the July 1988 RO 
rating decision remains final.  Nor is the recently received 
evidence of such significance that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for Klinefelter's syndrome.  Hodge, 155 F. 3d 
1356.

The Board recognizes that the RO determined the veteran had 
not submitted new and material evidence to reopen this claim 
under the old criteria found in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), that is the reasonable-possibility-of-
outcome-change -test.  Since the veteran has not submitted 
new evidence as required under the provisions of 38 C.F.R. 
§ 3.156(a), there is no need to determine whether he has 
submitted material evidence and there is no prejudice to him 
in the Board's denial of his application to reopen the claim 
for service connection for Klinefelter's syndrome on the 
basis that he has not submitted any new evidence to reopen 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection for Raynaud's Disease and Tinnitus

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for Raynaud's disease and tinnitus; 
that is, evidence which shows that the claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal 
must, as a matter of law, be denied, and there is no duty on 
VA to assist him further in the development of the claims.  
Murphy at 81.  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  "In order for a claim to be well-grounded, there 
must be competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where Raynaud's disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service medical records do not show a diagnosis of Raynaud's 
disease.  The post-service medical records show that the 
veteran underwent a VA medical examination in January 1988.  
This report indicates that the veteran's had problems in 
service indicative of Raynaud's phenomena, but this condition 
was not found and it was noted by history only.  Nor do the 
other post-service medical records show the presence of this 
condition.  A claim for service connection for a disability 
is not well grounded where there is no medical evidence 
demonstrating that the veteran currently has the claimed 
disability.  Caluza, 7 Vet. App. 498.

The veteran's statements and testimony are to the effect that 
he has Raynaud's disease that had its onset in service, but 
this lay evidence is not sufficient to demonstrate the 
presence of the claimed medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing the presence of the claimed disability.  Therefore, 
the claim for service connection for Raynaud's disease is not 
plausible, and it is denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for Raynaud's disease at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


The Board finds that the veteran's claim for service 
connection for tinnitus is plausible and that all relevant 
evidence has been obtained with regard to this claim.  Hence, 
no further assistance to the appellant is required to comply 
with VA's duty to assist him with regard to this claim.  
38 U.S.C.A. § 5107(a).

Service medical records do not show that the veteran had 
complaints of tinnitus.  The post-service medical records 
reveal that he was found to have mild tinnitus in his left 
ear greater than the right at the time of his VA ear 
examination in April 1996.  The assessment was mild right 
sensorineural hearing loss and moderate left sensorineural 
hearing loss.

The veteran testified at a hearing in November 1997.  His 
testimony was to the effect that he has constant or nearly 
constant tinnitus and that he was exposed to the constant 
noise of airplanes while in service. 

A private medical report dated in February 1999 notes that 
the veteran has tinnitus consistent with acoustic trauma in 
service.

The evidence indicates that the veteran is service connected 
for left ear hearing loss that is sensorineural in nature.  
Tinnitus is often associated with this type of hearing loss, 
and the evidence indicates no other source for the veteran's 
tinnitus.  Under the circumstances in this case, the Board 
finds that the evidence is essentially in equipoise as to 
whether or not the veteran's tinnitus is causally due to the 
service-connected left ear hearing loss.  Hence, the veteran 
prevails as to his claim for service connection for tinnitus 
with application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  Increased (Compensable) Evaluation for Residuals of 
Fracture of the Left 5th Toe

Service medical records note that veteran fractured his left 
5th toe while in service.  

The July 1988 RO rating decision granted service connection 
for residuals of fracture of the left 5th toe.  A 
zero percent rating was assigned for this condition, 
effective from October 1987.  This rating has remained 
unchanged since then.

The veteran underwent VA medical examination of his feet in 
April 1996.  The veteran reported no significant problems 
with the residuals of a fracture of the left 5th toe in 
service.  The examiner could detect no abnormality of this 
toe.  X-rays of the feet with special attention to the 5th 
left toe showed no abnormalities.

The veteran testified at a hearing in November 1997.  His 
testimony was to the effect that he no problems with the 
residuals of fracture of the left 5th toe.

The appellant's claim for an increased (compensable) 
evaluation for residuals of fracture of the left 5th toe is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The residuals of fracture of the left 5th toe will be rated 
analogous to an injury to the left foot.  38 C.F.R. § 4.20 
(1998).  Moderate residuals of foot injuries warrant a 
10 percent evaluation.  A 20 percent rating requires 
moderately severe residuals.  Severe residuals of foot 
injuries warrant a 30 percent evaluation.  A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Code 5284.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The veteran's testimony is to the effect that he has no 
significant problems with residuals of the fracture of the 
left 5th toe and this evidence is supported by the objective 
medical evidence.  The report of his VA left foot examination 
in 1996, including X-ray findings, indicates that the 
residuals of the fracture of the left 5th toe are 
asymptomatic.  Hence, a compensable rating is not warranted 
for this condition under diagnostic code 5284.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) the Court held 
that in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, there is no evidence of functional loss of the 
left foot due to pain, weakness, fatigability or 
incoordination related to the residuals of a fracture of the 
left 5th toe.  It appears that the current noncompensable 
evaluation for the residuals of fracture of the left 5th toe 
best represents the veteran's disability picture.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an increased 
(compensable) evaluation for residuals of fracture of the 
left 5th toe, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back disorder is granted; a well-grounded claim having been 
submitted for service connection for this disorder, the 
appeal is granted to this extent, subject to the further 
development specified below. 

The claim for service connection for Raynaud's disease is 
denied as not well grounded.

The application to reopen the claim for service connection 
for Klinefelter's syndrome is denied.

Service connection for tinnitus is granted.

An increased (compensable) evaluation for residuals of 
fracture of the left 5th toe is denied.


REMAND

Since the Board has held that the claim for service 
connection for a back disorder is reopened and that this 
claim is well grounded, the entire evidentiary record must be 
reconsidered.  Consequently, the case is remanded to the RO 
for consideration of the issue of service connection for a 
back disorder prior to appellate consideration of this claim 
in order to ensure due process to the veteran, pursuant to 
the decision of the Court in Bernard, 4 Vet. App. 384.

Where there is a reasonable possibility that a current 
condition of the veteran is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA compensation examination to 
determine the nature and extent of his 
low back disability, and to obtain an 
opinion as to the etiology of any low 
back disorder found.  The examiner should 
give a fully reasoned opinion as to 
whether it is at least as likely as not 
that any low back disability found is 
related to the veteran's low back 
problems in service.  The examiner should 
support the opinion by discussing medical 
principles as applied to the specific 
medical evidence in this case.  In order 
to assist the physician in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

2.  After the above development, the RO 
should review the claim for service 
connection for a back disorder.  If the 
decision remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals







